UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6188


ABDUAL KAREEN STITH,

                    Petitioner - Appellant,

             v.

LYNDIA PERSON RAMSEY, Commonwealth Attorney,

                    Respondent - Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-01585-LO-TCB)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Abdual Kareen Stith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abdual Kareen Stith seeks to appeal the district court’s order dismissing without

prejudice his 28 U.S.C. § 2254 (2012) petition. ∗ The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.            See 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       Stith fails to challenge in his informal brief the district court’s procedural ruling

and, therefore, has not made the requisite showing. See 4th Cir. R. 34(b) (limiting review

to issues raised in informal brief). Accordingly, we deny leave to proceed in forma

pauperis, deny a certificate of appealability, deny Stith’s request to appoint counsel, and

dismiss the appeal.     We dispense with oral argument because the facts and legal



       ∗
        We conclude that the district court’s order is final and appealable because no
amendment could cure the defects identified by the court. See Goode v. Cent. Va. Legal
Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015).


                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3